 



Exhibit 10.2
Form of Request for Approval of Extension of Maturity Date and Amendment
April 5, 2007
VIA INTRALINKS
THE LENDERS UNDER THE APACHE
CORPORATION 2006 U.S. CREDIT FACILITY

      Re:   Apache Corporation 2006 U.S. $1,500,000,000 Five-Year Senior
Revolving Credit Facility

Ladies and Gentlemen:
     Reference is made to that certain Amended and Restated Credit Agreement,
dated as of May 9, 2006 (together with all amendments, if any, from time to time
made thereto, the “Five-Year Credit Agreement”), among Apache Corporation (the
“Borrower”), the Lenders party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Administrative Agent”), and the other agents party
thereto. Terms defined in the Credit Agreement are used herein with the same
meanings.
I. Extension of the Credit Facility
     In the March 23, 2007 Annual Certificate of Extension delivered to the
Administrative Agent which is attached hereto as Exhibit A, Borrower requested
pursuant to Section 2.6 of the Credit Agreement the extension of the Maturity
Date, and concomitantly the total Commitments under the Credit Agreement from
May 28, 2011 to May 28, 2012. The Borrower hereby certifies that no Event of
Default has occurred and is continuing under the Credit Agreement.
     This letter is to confirm that the Lenders hereby agree to the extension of
the Maturity Date under the Credit Agreements and the related Commitments of the
Lenders from May 28, 2011 to May 28, 2012.
II. Amendment of the Credit Facility
     The Borrower, the Administrative Agent and the Required Lenders hereby
agree as follows:
     A. The definition of “Commitment” contained in Section 1.1 of the Credit
Agreement is amended in its entirety to read as follows:
“ “Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans, as such commitment may be (a) reduced from time to time
pursuant to Section 2.8, (b) reduced or increased from time to time pursuant to
Section 2.6 or pursuant to assignments by or to such Lender

 



--------------------------------------------------------------------------------



 



THE LENDERS UNDER THE APACHE
CORPORATION 2006 FIVE-YEAR CREDIT FACILITY
April 5, 2007
Page 2
pursuant to Section 10.4, (c) increased from time to time pursuant to
Section 2.21, and (d) terminated pursuant to Sections 4.1, 8.2 or 8.3. The
amount of the Commitment represents such Lender’s maximum Revolving Credit
Exposure hereunder. The initial amount of each Lender’s Commitment is set forth
on Schedule 2.1, or in the Assignment and Acceptance pursuant to which such
Lender shall have assumed its Commitment, as applicable, or in an applicable
Notice of Commitment Increase. The initial aggregate amount of the Lenders’
Commitments is $1,500,000,000.”
     (iii). Section 1.1 of the Credit Agreement is amended by inserting the
following definitions of “CI Lender”, “Commitment Increase”, “Commitment
Increase Effective Date”, “New Funds Amount”, “Notice of Commitment Increase”,
“Reducing Percentage Lender” and “Reduction Amount” in appropriate alphabetical
order:
“   “CI Lender” is defined in Section 2.21.
     “Commitment Increase” is defined in Section 2.21.
     “Commitment Increase Effective Date” is defined in Section 2.21.
     “New Funds Amount” is defined in Section 2.21.
     “Notice of Commitment Increase” is defined in Section 2.21.”
     “Reducing Percentage Lender” is defined in Section 2.21.
     “Reduction Amount” is defined in Section 2.21.”
     (iv). The Credit Agreement is amended by inserting the following
Section 2.21 after Section 2.20 of the Credit Agreement:
“    SECTION 2.21 Increase in Commitments.
     (a) Subject to the terms and conditions set forth herein, the Borrower
shall have the right, without the consent of the Lenders or the Administrative
Agent, to cause from time to time an increase in the total amount of the
Commitments (a “Commitment Increase”) by adding to this Agreement one or more
additional financial institutions that are not already Lenders hereunder and
that are reasonably satisfactory to the Administrative Agent (each a “CI
Lender”) or by allowing one or more existing Lenders to increase their
respective Commitments; provided, however, that (i) no Event of Default shall
have occurred which is continuing, (ii) no such Commitment Increase shall cause
the total amount of the Commitments to exceed U.S.$2,250,000,000, (iii) no
Lender’s Commitment shall be increased without such Lender’s prior written
consent (which consent may be given or withheld in such Lender’s sole and
absolute

 



--------------------------------------------------------------------------------



 



THE LENDERS UNDER THE APACHE
CORPORATION 2006 FIVE-YEAR CREDIT FACILITY
April 5, 2007
Page 3
discretion) and (iv) if, on the effective date of such increase, any Loans have
been funded, then the Borrower shall be obligated to pay any breakage fees or
costs in connection with the reallocation of such outstanding Loans.
     (b) Any Commitment Increase must be requested by written notice from the
Borrower to the Administrative Agent (a “Notice of Commitment Increase”) in the
form of Exhibit 2.21 attached hereto. Once the Notice of Commitment Increase is
fully-executed, such notice and such Commitment Increase shall be effective on
the proposed effective date set forth in such notice (not less than five
(5) Business Days after receipt by the Administrative Agent) or on another date
agreed to by the Administrative Agent and the Borrower (such date referred to as
the “Commitment Increase Effective Date”).
     (c) On each Commitment Increase Effective Date, to the extent that there
are Loans outstanding as of such date, (i) each CI Lender shall, by wire
transfer of immediately available funds, deliver to the Administrative Agent
such CI Lender’s New Funds Amount, which amount, for each such CI Lender, shall
constitute Loans made by such CI Lender to the Borrower pursuant to this
Agreement on such Commitment Increase Effective Date, (ii) the Administrative
Agent shall, by wire transfer of immediately available funds, pay to each then
Reducing Percentage Lender its Reduction Amount, which amount, for each such
Reducing Percentage Lender, shall constitute a prepayment by the Borrower
pursuant to Section 2.10, ratably in accordance with the respective principal
amounts thereof, of the principal amounts of all then outstanding Loans of such
Reducing Percentage Lender, and (iii) the Borrower shall be responsible to pay
to each Lender any breakage fees or costs in connection with the reallocation of
any outstanding Loans.
     (d) For purposes of this Section, the following defined terms shall have
the following meanings: (1) “New Funds Amount” means the amount equal to the
product of a Lender’s increased Commitment or a CI Lender’s Commitment (as
applicable) represented as a percentage of the total amount of the Commitments
after giving effect to the Commitment Increase, times the aggregate principal
amount of the outstanding Loans immediately prior to giving effect to the
Commitment Increase, if any, as of a Commitment Increase Effective Date (without
regard to any increase in the aggregate principal amount of Loans as a result of
borrowings made after giving effect to the Commitment Increase on such
Commitment Increase Effective Date); (2) “Reducing Percentage Lender” means each
then existing Lender immediately prior to giving effect to the Commitment
Increase that does not increase its respective Commitment as a result of the
Commitment Increase and whose relative percentage of the total amount of the
Commitments shall be reduced as a result of such Commitment Increase; and
(3) “Reduction Amount” means the amount by which a Reducing Percentage Lender’s
outstanding Loans decrease as of a Commitment Increase Effective Date

 



--------------------------------------------------------------------------------



 



THE LENDERS UNDER THE APACHE
CORPORATION 2006 FIVE-YEAR CREDIT FACILITY
April 5, 2007
Page 4
(without regard to the effect of any borrowings made on such Commitment Increase
Effective Date after giving effect to the Commitment Increase).
     (e) Each Commitment Increase shall become effective on its Commitment
Increase Effective Date and upon such effectiveness (i) the Administrative Agent
shall record in its records the CI Lender’s information as provided in the
Notice of Commitment Increase and pursuant to an Administrative Questionnaire in
form satisfactory to the Administrative Agent that shall be executed and
delivered by each CI Lender to the Administrative Agent on or before the
Commitment Increase Effective Date, (ii) Schedule 2.1 hereof shall be amended
and restated to set forth all Lenders (including any CI Lenders) that will be
Lenders hereunder after giving effect to such Commitment Increase (which shall
be set forth in Annex I to the applicable Notice of Commitment Increase) and the
Administrative Agent shall distribute to each Lender (including each CI Lender)
a copy of such amended and restated Schedule 2.1, and (iii) each CI Lender
identified on the Notice of Commitment Increase for such Commitment Increase
shall be a “Lender” for all purposes under this Agreement.”
     (v). The Credit Agreement hereby is amended by inserting Exhibit 2.21 to
this letter agreement as Exhibit 2.21 to the Credit Agreement following
Exhibit I to the Credit Agreement.
     Please indicate your consent to (i) the extension of the Maturity Date
under the Credit Agreements and the related Commitments of the Lenders from
May 28, 2011 to May 28, 2012 and (ii) to the amendments outlined above by having
an authorized signatory of your financial institution execute this letter in the
space provided below and returning the executed page by the end of business on
April 23, 2007, (i) via telecopy to Frank Bradley at (713) 238-4700, and
(ii) via courier to: Mayer Brown Rowe & Maw LLP, 700 Louisiana, Suite 3400,
Houston, Texas 77002, Attention: Frank Bradley.
     This letter may be executed in any number of counterparts and all such
counterparts shall together constitute but one and the same letter.
     By execution hereof, the Administrative Agent acknowledges its consent to
the request for extension and to the amendments outlined above in its capacity
as a Lender.
     If you have any questions, please do not hesitate to contact either Lisa
Kopff of the Administrative Agent at (212) 270-6091, Pete Czerniakowski of
Apache Corporation at (713) 296-6642 or Frank Bradley at Mayer Brown Rowe & Maw
LLP at (713) 238-2700.

 



--------------------------------------------------------------------------------



 



THE LENDERS UNDER THE APACHE
CORPORATION 2006 FIVE-YEAR CREDIT FACILITY
April 5, 2007
Page 5

                  JPMORGAN CHASE BANK, N.A., as
Administrative Agent and as a Lender    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

THE UNDERSIGNED CONSENTS TO (i) THE REQUESTED EXTENSION OF THE MATURITY DATE AND
COMMITMENTS UNDER THE CREDIT AGREEMENT AND (ii) TO THE AMENDMENTS OUTLINED
ABOVE, EACH AS OF THIS        DAY OF APRIL, 2007.

                  CITIBANK, N.A., as a Lender    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                BANK OF AMERICA, N.A., as a Lender    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                BNP PARIBAS, as a Lender    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

 



--------------------------------------------------------------------------------



 



THE LENDERS UNDER THE APACHE
CORPORATION 2006 FIVE-YEAR CREDIT FACILITY
April 5, 2007
Page 6

                  UBS LOAN FINANCE LLC, as a Lender    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                HARRIS NESBITT FINANCING, INC., as a Lender    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                ROYAL BANK OF CANADA, as a Lender    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

 



--------------------------------------------------------------------------------



 



THE LENDERS UNDER THE APACHE
CORPORATION 2006 FIVE-YEAR CREDIT FACILITY
April 5, 2007
Page 7

                  UNION BANK OF CALIFORNIA, N.A., as a Lender    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                WACHOVIA BANK, NATIONAL ASSOCIATION, as a Lender    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                ABN AMRO BANK N.V., as a Lender    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

 



--------------------------------------------------------------------------------



 



THE LENDERS UNDER THE APACHE
CORPORATION 2006 FIVE-YEAR CREDIT FACILITY
April 5, 2007
Page 8

             
 
                BAYERISCHE LANDESBANK — CAYMAN ISLANDS BRANCH, as a Lender    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
           
 
                CALYON NEW YORK BRANCH, as a Lender    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                WILLIAM STREET COMMITMENT CORPORATION, as a Lender    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

 



--------------------------------------------------------------------------------



 



THE LENDERS UNDER THE APACHE
CORPORATION 2006 FIVE-YEAR CREDIT FACILITY
April 5, 2007
Page 9

                  MORGAN STANLEY BANK, as a Lender    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                THE ROYAL BANK OF SCOTLAND PLC , as a Lender    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                SOCIÉTÉ GÉNÉRALE, as a Lender    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                SUMITOMO MITSUI BANKING CORPORATION, as a Lender    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                MIZUHO CORPORATE BANK, LTD., as a Lender    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

 



--------------------------------------------------------------------------------



 



THE LENDERS UNDER THE APACHE
CORPORATION 2006 FIVE-YEAR CREDIT FACILITY
April 5, 2007
Page 10

             
 
                WELLS FARGO BANK, NA, as a Lender    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                BARCLAYS BANK PLC, as a Lender    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                TORONTO DOMINION (TEXAS) LLC, as a Lender    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                AMEGY BANK NATIONAL ASSOCIATION, as a Lender    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

ACKNOWLEDGED AND AGREED:
APACHE CORPORATION, as Borrower

         
By:
       
Name:
 
 
Matthew W. Dundrea    
Title:
  Vice President and Treasurer    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
2007 Annual Certificate of Extension
[see attached]
Exhibit A — Page 1

 



--------------------------------------------------------------------------------



 



EXHIBIT 2.21
NOTICE OF COMMITMENT INCREASE
JPMorgan Chase Bank, N.A.,
as Administrative Agent
for the Lenders referred to below
c/o Loan & Agency Services Group
1111 Fannin Street, 10th Floor
Houston, Texas 77002-8069
Attention:     Rose Salvacion
Telephone:   (713) 750-2501
Facsimile:     (713) 427-6307
APACHE CORPORATION
Dear Sirs:
     This Notice of Commitment Increase is delivered to you pursuant to
Section 2.21 of that certain Amended and Restated Credit Agreement, dated as of
May 9, 2006 (together with all amendments, if any, from time to time made
thereto, the “Credit Agreement”), among Apache Corporation, a Delaware
corporation, Lenders party thereto, JPMorgan Chase Bank, N.A., as Administrative
Agent (the “Administrative Agent”), and the other agents and lenders party
thereto. Terms defined in the Credit Agreement are used herein with the same
meanings.
     Please be advised that Borrower hereby requests an increase effective
                    , 20___1 in the aggregate Commitments under the Credit
Agreement from $                     to $                    .2
      [CI Lender] has agreed [Language for existing Lender] [to increase
effective                     , 20___ its Commitment under the Credit Agreement
from $                     to $                     and (b) that it shall
continue to be a party in all respects to the Credit Agreement and the other
Loan Documents] [Language if CI Lender is a new Lender] [effective
                    , 20___ (a) to become a Lender under the Credit Agreement
with a Commitment of $                     and (b) that it shall be deemed to be
a party in all respects to the Credit Agreement and the other Loan Documents.]
     The parties hereto have caused this Notice of Commitment Increase to be
executed and delivered, and the certification and warranties contained herein to
be made, by its Authorized Officer this ___ day of                     , 200___.
 

1   Such date shall be no earlier than five (5) Business Days after receipt by
the Administrative Agent of such Notice of Commitment Increase (unless an
earlier date is otherwise agreed to by the Borrower, any applicable Lender or CI
Lender, and the Administrative Agent).   2   After giving effect to the
requested Commitment Increase, the total amount of the Commitments shall not
exceed $2,250,000,000.

Exhibit 2.21 — Page 1

 



--------------------------------------------------------------------------------



 



                  APACHE CORPORATION      
 
  By        
 
           
 
  Name:        
 
  Title:        

ACKNOWLEDGED AND AGREED:

          [Name of CI Lender]          
 
       
By:
       
 
       
Name:
       
Title:
       
 
        JPMORGAN CHASE BANK, N.A., as Administrative Agent    
 
       
By:
       
 
       
Name:
       
Title:
       

Exhibit 2.21 — Page 2

 